Citation Nr: 1618733	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-14 518	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right ear otitis media.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  A February 2012 letter informed him that a Board video-conference hearing was scheduled for May 2012.  In correspondence received in May 2012, the Veteran informed the Board that he did not receive notification of the hearing due to a change of address; he requested a rescheduled hearing and change of address.  A June 2012 letter informed the Veteran that his hearing was rescheduled for August 2012.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2015).

In November 2013, the Board denied a compensable rating for right ear hearing loss and remanded the issue of entitlement to an increased rating for right ear otitis media for further development.  The matter now returns for final appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran has been assigned the maximum schedular rating for his right ear otitis media based on suppuration or with aural polyps.

2.  Tinnitus is a complication of the Veteran's right ear otitis media.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right ear otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Code 6200 (2015).

2.  The criteria for a separate 10 percent rating, but no higher, for tinnitus, as a complication of service-connected right ear otitis media, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.87, Diagnostic Code 6200-6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2008 letter, sent prior to the initial unfavorable decision issued in April 2009, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations addressing the nature and severity of his right ear otitis media in December 2008 and January 2011 and an addendum medical opinion was obtained in November 2013.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected right ear otitis media as they include an interview with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Furthermore, in the decision below, the Board discusses deficiencies with regard to the November 2013 VA examiner's opinion regarding the etiology of the Veteran's tinnitus.  Any such deficiency is inconsequential to the evaluation of otitis media.  Additionally, as a separate rating for tinnitus is granted in the decision below, any deficiency does not prejudice any claim for tinnitus.  

In March 2016, the Veteran, by any through his duly authorized representative, asserted that his right ear condition, to include tinnitus, has worsened since the last VA examination and that the last VA examination does not accurately reflect the current severity of his current condition as it is now productive of constant tinnitus.  The Board finds that the record lacks evidence suggestive of a material change in the severity of the Veteran's service-connected right ear otitis media or that the current ratings may be incorrect.  See 38 C.F.R. § 3.327.  First, the November 2013 VA medical opinion shows that the Veteran has constant tinnitus, which is the Veteran's sole contention as evidence of worsening.  Absent any lay or medical evidence of signs or symptoms that the Veteran's service-connected otitis media has worsened beyond constant tinnitus, the record is absent evidence of a material change in the disability.  Second, this decision awards a separate 10 percent disability rating for tinnitus, as a complication of the service-connected otitis media, which places the Veteran in receipt of the maximum schedular ratings for both otitis media and tinnitus.  As the 10 percent disability rating contemplates constant tinnitus, which is the Veteran's sole allegation of worsening, there is no evidence that the current ratings may be incorrect.  For these reasons, the Board finds that reexamination is not warranted.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to an increased rating for right ear otitis media has been met.

As indicated previously, in November 2013, the Board remanded the case to invite the Veteran to submit additional evidence, obtain a VA medical opinion, and readjudicate the claim for an increased rating for otitis media.  As noted previously, an addendum opinion was obtained in November 2013.  Additionally, in a January 2014 letter, the AOJ invited the Veteran to submit additional evidence.  While he did not do so, the AOJ obtained updated VA treatment records.  Finally, in February 2014, the AOJ readjudicated the claim on appeal and issued a supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the November 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right ear otitis media is currently rated under the provisions of Diagnostic Code 6200, which provides a maximum 10 percent evaluation for chronic suppurative otitis media, during suppuration, or with aural polyps.  38 C.F.R. § 4.87, Diagnostic Code 6200.  A Note to Diagnostic Code 6200 provides that complications of otitis media, including hearing loss, tinnitus, labyrinthitis, facial nerve paralysis, or bone loss of skull may be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.87, Diagnostic Code 6200, Note.  

As the Veteran has been assigned the schedular maximum rating for his right ear otitis media for the entirety of the appeal period, an increased rating under Diagnostic Code 6200 is not warranted.  Indeed, while such was noted to be completely resolved at the January 2011 VA examination, a review of the record reveals symptomatology consistent with such a rating, to include recurring ear infections as noted at his December 2008 VA examination. 

However, the Board has further considered whether separate ratings for any complications of the Veteran's right ear otitis media pursuant to the Note to Diagnostic Code 6200 are warranted.  

First, the Board finds that the Veteran is already in receipt of a separate disability rating for hearing loss.

Second, the Board finds that a separate disability rating for tinnitus as a complication of otitis media is warranted.  Resolving any doubt in the Veteran's favor, the evidence shows that his current tinnitus is part and parcel of the otitis media and associated hearing loss that were found to have been aggravated during service.

In this regard, the Veteran underwent right tympanoplasty in 1966, prior to enlistment in 1968.  On entrance to service, clinical evaluation of the ears and drums was normal, but the examiner noted defective hearing and the Veteran endorsed a history of ear, nose, and throat trouble; ringing in his ears; and hearing loss.  In 1969, the Veteran underwent a radical tympanoplasty Type I with a postauricular skin graft.

After separation from service, the Veteran sought service connection for a right ear condition in January 1976.  In April 1976, the RO granted service connection for otitis media and hearing loss.  The Rating Board, which included a doctor, as was VA's practice at that time, determined that the Veteran's pre-existing right ear problems, which included otitis media and hearing loss, were aggravated during service. 

A review of the evidence reveals that the Veteran denied ringing in the ears during the December 2008 audiological evaluation.  However, the Veteran reported tinnitus according to an August 2009 VA treatment note.  In addition, he reported tinnitus that began in 1969 at his January 2011 VA audiology examination, and the VA examiner stated that the tinnitus was as likely as not a symptom associated with the hearing loss, without any rationale for the statement.  The January 2011 VA ear disease examiner for otitis media indicated that there were complications of ear disease or secondary conditions, including hearing loss and tinnitus.  However, the examiner did not provide a rationale for this statement.  

In light of the foregoing, in November 2013, the Board remanded the claim for further medical development with respect to whether the Veteran's current tinnitus is related to his service-connected otitis media.  Thereafter, later in November 2013, an examiner reviewed the record and opined that it was less likely as not that the Veteran's tinnitus was a complication, or caused or a result of, of his service-connected right ear otitis media.  Rather, the examiner determined that tinnitus was secondary to the Veteran's pre-service right ear chronic otitis media and tympanoplasty, and cholesteatoma secondary to the prior surgery.    

Initially, the Board notes that the November 2013 VA examiner's conclusion that tinnitus is not related to the service-connected otitis media is inconsistent with his opinion and explanation that the Veteran's tinnitus is related to his pre-service otitis media.  In this regard, the Board again notes that service connection was previously established for both conditions on the basis of aggravation.  Therefore, the Board finds that the November 2013 VA examiner's determination that the Veteran's tinnitus was related to the Veteran's pre-service otitis media is in step with VA's April 1976 finding that the Veteran's right ear condition, to include otitis media and hearing loss, were aggravated during service.

After resolving any doubt in the Veteran's favor, the evidence shows that the Veteran's current tinnitus is part and parcel of his otitis media.  Significantly, the Veteran competently reported ear problems, to include symptoms of tinnitus, upon entrance to service and the medical evidence of record is in agreement that the current tinnitus was related to the Veteran's pre-service ear problems, which were already determined to have been aggravated during service.  Most recently, the November 2013 VA examiner linked the Veteran's current tinnitus to his pre-existing ear problems.  For these reasons, the Board finds that the current tinnitus is a complication of the Veteran's otitis media.  As such, a separate 10 percent rating for tinnitus under Diagnostic Code 6260 is warranted.  To that end, the Board notes that a 10 percent rating for recurrent tinnitus is the maximum schedular rating under such Diagnostic Code.

Third, the Board finds that there is no evidence that otitis media results in labyrinthitis, facial nerve paralysis, or bone loss of skull.  Accordingly, separate disability ratings are not warranted for these complications.

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right ear otitis media.  See Hart, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

 In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected otitis media is manifested by signs and symptoms such as chronic suppurative otitis media with aural polyps during suppuration, tinnitus, and hearing loss.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Codes 6100 (hearing loss), 6200 (otitis media), and 6260 (tinnitus).  In short, there is nothing exceptional or unusual about the Veteran's otitis media.  Moreover, there is no indication that his right ear otitis media results in any additional symptomatology for which a separate rating has not been assigned.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the rating schedule is adequate to evaluate the Veteran's disability picture.  Furthermore, neither the Veteran nor the record has raised the issue of whether referral for extra-schedular consideration based on the impact of his right ear otitis media alone, or in combination with his other service-connected disabilities, is warranted.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that his service-connected right ear otitis media, to include the resulting complications of hearing loss and tinnitus, have rendered him unemployable.  In this regard, while the Veteran is unemployed, the January 2011 examiner noted that such was a result of his diabetes mellitus.  Consequently, further consideration of a TDIU is not warranted.  

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his right ear otitis media.  The Board also finds that a separate rating of 10 percent, but no higher, for tinnitus as a complication of such disability is warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against other higher or separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for right ear otitis media is denied.

A separate 10 percent rating, but no higher, for tinnitus is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


